LEASE BIT HOLDINGS FIFTY-SEVEN, INC., Landlord, and CASCADE WIND CORP., INC., Tenant Dated:April 27, 2010 THIS LEASE ("this Lease") is made and entered into as of April 27, 2010 by Landlord and Tenant. 1.BASIC LEASE INFORMATION LANDLORD: BIT Holdings Fifty-Seven, Inc., a Maryland corporation LANDLORD'S ADDRESS FOR NOTICES: c/o PNC Realty Investors, Inc. 1601 K Street NW, Suite 1100 Washington, DC 20006 Attn:Clark C. Maier, Asset Manager With concurrent copies to: c/o PNC Realty Investors, Inc. Two Hopkins Plaza, Suite 804 Baltimore, Maryland 21201 Attn:Brian Gilmore, Property Accountant Thomas A. Barkewitz Alston, Courtnage & Bassetti LLP 1000 Second Avenue, Suite 3900 Seattle, WA98104-1045 TENANT: Cascade Wind Corp., Inc., a Nevada corporation GUARANTOR: Core Fund, L.P., a Delaware limited partnership TENANT'S NOTICE ADDRESS: At the Premises With concurrent copies to: Stoll Berne 209 SW Oak Street, Suite 500 Portland, OR97204 Attn:David A. Lokting BUILDING: The warehouse building known as Building 31 located at 9illman Court, in Wilsonville, Oregon. PROPERTY: The Building and the Land. PREMISES: The premises having a street address of 3122 and 3126, 9illman Court, Wilsonville, Oregon 97070, as more fully described in Section 2.1 (Premises) and shown on the floor plans attached as ExhibitA to this Lease. RENTABLE AREA OF THE BUILDING: 54,485 square feet, as determined by Landlord's architect. RENTABLE AREA OF THE PREMISES: Approximately 13,558 square feet, including approximately 3,960 square feet of office space, all as determined by Landlord's architect (See Section 2.4 [Office Space]). LEASE COMMENCEMENT DATE: Upon mutual execution of this Lease. LEASE EXPIRATION DATE: Expiration of the initial thirty nine (39) month term measured from the Lease Commencement Date if the Lease Commencement Date occurs on the first day of a month; otherwise, this Lease shall expire thirty nine (39) months after the last day of the month in which the Lease Commencement Date occurs. TERM: Three (3) years and three (3) months. EXTENSION TERM: Three (3) years. FIXED MINIMUM RENT: The Fixed Minimum Rent for each Lease Year is summarized as follows: MonthsFixed Minimum Rent Per Month Suite 3126Suite 3122* Months 1-6 $2,500.00**$940.00** Months 7-12 $5,000.00$1,880.00 Months 13-24$5,150.00$1,936.40 Months 25-36$5,304.50$1,994.49 Months 37-39$5,463.64$2,054.33 *In accordance with Section 3.3, all Rent for Suite 3122 will abate until such time as Landlord delivers Suite 3122 to Tenant. **Provided that there is no Event of Default by Tenant under the Lease, one half of the Fixed Minimum Rent will be abated during the first six (6) months of the Lease Term.If, at any time during the Lease Term, there is an Event of Default by Tenant under the Lease, the abated Fixed Minimum Rent will become immediately due and payable.Tenant shall pay all Additional Rent during such period and throughout the Lease Term. ADVANCE RENT: $4,000.66 REIMBURSEMENT OF OPERATING COSTS: TENANT'S PROPORTIONATE SHARE FOR OPERATING COSTS: 12.95% (7.96% until such time as Landlord delivers Suite 3122 to Tenant) TENANT'S PROPORTIONATE SHARE FOR REAL ESTATE TAXES: 12.95% (7.96% until such time as Landlord delivers Suite 3122 to Tenant) SECURITY DEPOSIT: $15,838.84 TYPE OF GUARANTY: See Exhibit G attached. BROKER: Landlord – CB Richard Ellis (Andy Kangas and Stuart Skaug) Tenant – Colliers International (Jerry Matson) PERMITTED USE: Research and development, light fabrication and ancillary office functions. PARKING SPACES: See Section 2.3 (Parking). The Basic Lease Information is incorporated into and made a part of this Lease.Each reference in this Lease to any information or definitions contained in the Basic Lease Information means and refers to the information and definitions set forth in the Basic Lease Information.References in this document to the term "Lease" mean the Basic Lease Information, the body of this Lease, and any Exhibits, Addenda, or Riders thereto.The provisions of the body of this Lease will be read to implement the Basic Lease Information. 1.Parties.This Lease is made as of the date shown in the Basic Lease Information, between the parties as provided in the Schedule. 2.Premises, Property.In consideration of the agreements in this Lease and other consideration paid, Landlord leases to Tenant and Tenant leases from Landlord: 2.1.Premises.The "Premises" described in the Basic Lease Information and shown on the attached ExhibitA, which Premises are located upon and are part of the "Property" described in the Basic Lease Information and in the attached ExhibitB.The Premises will consist of Suite 3126 containing approximately 8,337 square feet, of which 3,960 square feet is office space ("Suite 3126") and Suite 3122 containing approximately 5,221 square feet, of which 2,533 square feet is office space ("Suite 3122").The building in which the Premises are located is hereinafter called the "Building," and the Building, together with any other buildings on the land forming the Property, are hereinafter collectively referred to as the "Buildings"; 2.2.Adjacent Site Improvements.The non-exclusive right to use the parking and loading area, if any, described in the Basic Lease Information and shown as the "Adjacent Site Improvements" on ExhibitA; and 2.3.Parking.The non-exclusive right to use, together with Landlord and other tenants of the Property, the driveways, parking (to the extent not leased to other tenants for their sole use), and grounds.Tenant will have access to the exclusive, unreserved use of twenty three (23) parking spaces. 2.4.Office Space.Landlord and Tenant acknowledge and agree that Suite 3122 consists of both warehouse and office space, but that the Fixed Minimum Rent for Suite 3122 is based solely on warehouse space and does not reflect the fair market rent for the office space.Tenant shall not demolish or otherwise alter the office space in Suite 3122. 3.Improvements. 3.1.Completion of Construction.Landlord's Work is described in the attached ExhibitC.Any items to be paid by Tenant are as shown in ExhibitC.Any work beyond Landlord's Work that may be necessary to outfit the Premises for Tenant's occupancy or for the operation of Tenant's business therein is the sole responsibility of Tenant and shall be performed by Tenant at its own cost and expense pursuant to Section7.5 (Alterations and Improvements). 3.2.Possession of Suite 3126.Landlord will deliver possession of Suite 3126 to Tenant upon mutual execution of this Lease.Landlord and Tenant acknowledge that Landlord will be performing Landlord's Work (as defined in Exhibit C attached to this Lease) while Tenant is in possession of the Premises.Landlord will use commercially reasonable efforts not to interfere with Tenant's use of the Premises, but Tenant acknowledges and agrees that the nature of the construction work to be performed will result in interference and, except for damages resulting from Landlord's reckless or intentional misconduct, Tenant waives any damages which may result from interference by Landlord or its contractors during the completion of Landlord's Work.Tenant shall cooperate fully with Landlord and its contractors during such construction to avoid delays or unnecessary expense in the completion of Landlord's Work.Neither Tenant nor its agents or employees will interfere with any work being done by Landlord or its contractors in any part of the Building.Landlord will not be in default under this Lease for failure to complete Landlord's Work in Suite 3126 by a specific date.If, however, Landlord fails to complete Landlord's Work in Suite 3126 within one hundred twenty (120) days of the date the necessary building permits are issued for Landlord's Work in Suite 3126 (subject to force majeure, as described in Section 15), all Rent under this Lease will be abated beginning on the one hundred twenty first (121st) day after building permits are issued through the date on which Landlord's Work in Suite 3126 is completed.Upon mutual execution of this Lease, Landlord will promptly apply for the necessary building permits for Landlord's Work in Suite 3126. 3.3.Possession of Suite 3122.Tenant acknowledges that Suite 3122 is occupied by another tenant on a temporary basis and will not be available for Tenant's access or use on the Lease Commencement Date.Landlord will deliver possession of Suite 3122 to Tenant once such space becomes available and Landlord completes Landlord's Work in such space in accordance with Exhibit C.Landlord will notify Tenant in writing of the date on which Suite 3122 is delivered to Tenant.Until such date, Rent for Suite 3122 will be fully abated.Landlord will not be in default under this Lease for failure to deliver Suite 3122 by a specific date.If, however, Landlord fails to deliver Suite 3122 to Tenant within one hundred twenty (120) days of the date the necessary building permits are issued for Landlord's Work in Suite 3122 (subject to force majeure, as described in Section 15), Tenant may elect to remove Suite 3122 from the Premises under this Lease by giving Landlord thirty (30) days written notice of such termination; provided, however, if Landlord delivers Suite 3122 to Tenant within the 30 day period, Tenant’s notice will be void, and Suite 3122 will continue to be a part of the Premises under this Lease.Landlord will apply for the necessary building permits for Landlord's Work in Suite 3122 no later than eight (8) months after the mutual execution of this Lease. 3.4.Lease Commencement Date.The Lease Commencement Date will be that day on which the last party to sign this Lease does so. 4.Lease Term.The Original Term is as provided in the Basic Lease Information.If the Lease Commencement Date is the first day of a calendar month, that month shall be the first full calendar month counted in determining the length of the Original Term.Tenant shall be entitled to renew this Lease for one Renewal Term to the extent provided in the Basic Lease Information and in the attached ExhibitD.The "Lease Term" consists of the Original Term and each Renewal Term, if any, which goes into effect pursuant to the provisions of ExhibitD.This Lease cannot be terminated by Tenant, except as expressly stated herein. 5.Rents, Security Deposits. 5.1.Fixed Minimum Rent.Tenant agrees to pay Landlord Fixed Minimum Rent for the Premises in the amounts listed in the Basic Lease Information.Commencing on the Lease Commencement Date and continuing throughout the remainder of the Lease Term, the Fixed Minimum Rent shall be paid in monthly installments, in advance, without offset, deduction or prior demand, on the first day of each month, except that if the Lease Commencement Date occurs on any day other than the first day of a calendar month, the Fixed Minimum Rent for the partial month commencing on the Lease Commencement Date shall be paid on the Lease Commencement Date.Notwithstanding anything in this Lease to the contrary, Tenant shall pay Landlord, on the date of execution of this Lease, the Fixed Minimum Rent for the first full calendar month of the Lease Term for which such rent is due and Tenant’s Share of the Property Costs for the first full calendar month of the Lease Term ("Advance Rent").The Advance Rent is the amount set forth in Section 1. 5.2.Additional Rent. (a)(i)In addition to the Fixed Minimum Rent, Tenant shall pay as Additional Rent Tenant's Share of the "Property Costs". For the purposes of this Lease "Property Costs" means:(A)insurance premiums incurred under Subsection8.1(a) (whether elective or required), (B)Real Property Taxes (defined in Section10 [Real Property Taxes]), and (C)Operating Costs."Operating Costs" include all costs and expenses of any kind or nature incurred by Landlord in managing, operating, policing, protecting, lighting, repairing, replacing (with like kind), and maintaining the Property and the common areas thereof and/or any equipment therein, including, but not limited to, common area utilities, water and sewer facilities, third party management fees, landscaping, irrigation systems, cleaning, snow removal, signage, lighting, pest control, security costs, supplies, trash removal, parking lot sweeping, personal property taxes, owners' association dues, exterior painting, roofs, parking lots, seal coating, striping, plumbing, and compensation and benefits of employees involved in such work.Excluded from Operating Costs are net income taxes, the cost of any capital improvements (except that the portion of each capital expenditure that would be taken as a deduction on Landlord’s federal income tax return if depreciated or amortized over the improvement’s useful will be an Operating Cost), leasing commissions, advertising expenses, renovation of space for new tenants, renovation as a result of casualty, and the cost of each Common Utility or Service. (ii)Commencing on the Lease Commencement Date and continuing throughout the remainder of the Lease Term, Tenant's Share of the Property Costs and Tenant's portion of the cost of each Common Utility or Service (as provided in Section11 [Utilities and Services]) shall be paid in monthly installments on the first day of each month in amounts reasonably established from time to time by Landlord consistent with the terms of this Lease.Property Costs and the costs of Common Utilities and Services for periods including time before the Lease Commencement Date or after the end of the Lease Term shall be prorated.Within ninety (90) days after the end of each tax year, Landlord shall provide an accounting of the actual Real Property Taxes and Tenant's Share of the Real Property Taxes for such tax year.Within ninety (90) days after the end of each calendar year, Landlord shall provide an accounting of the actual Property Costs other than Real Property Taxes and the actual costs of Common Utilities and Services for such calendar year.Any payments due Landlord based on any such accountings shall be paid within fifteen (15) days after Landlord provides such accountings to Tenant.Any refunds due Tenant based on any such accountings shall be paid within fifteen (15) days after Landlord provides such accountings, if relating to a period in which the Lease Term is terminated, or credited by Landlord to succeeding payments required to be made by Tenant with respect to such items in subsequent months of the Lease Term.At the sole option of Landlord and in lieu of monthly installments as hereinabove provided, Tenant shall pay Tenant's Share of Real Property Taxes (as provided in Section5.2(a)(i)) for each tax year or portion thereof falling within the
